Citation Nr: 1807099	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder prior to August 30, 2012 and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to August 30, 2012.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan made in November 2009 and in September 2012.

These matters were previously before the Board, and, in February 2017, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The Veteran also filed notices of disagreements (NODs) in September 2016 and December 2016 appealing the following issues: increased disability ratings for diabetes and the bilateral upper and lower extremities; entitlement to special monthly compensation; entitlement to aid and attendance allowance; and entitlement to coronary artery disease.  According to the electronic Veterans Appeals Control and Locator System (VACOLS) action on this claim is pending at the RO.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, the Board need not and shall not take limited jurisdiction over the claim to issue a statement of the case pursuant to Manlincon v. West at this time.  12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder manifested occupational and social impairment with deficiencies in most areas, but his acquired psychiatric disorder did not manifest total occupational and social impairment.

2.  The Veteran's previously service-connected disabilities prevent the Veteran from securing and maintaining substantially gainful employment, and the schedular criteria for TDIU have been met.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for an acquired psychiatric disorder throughout the period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.150, Diagnostic Code 9411 (2017).

2.  The criteria for TDIU have been met throughout the period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

This matter was previously remanded in order to associate additional treatment records with the claims file.  Additional treatment records have been associated with the claims file in substantial compliance with the Board's remand instructions has been completed.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to a disability rating in excess of 30 percent for an acquired psychiatric disorder prior to August 30, 2012 and in excess of 50 percent thereafter.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 70 percent throughout the period on appeal, but the Veteran is not entitled to a total disability rating.

The Veteran first filed for service connection in November 2005, and, in November 2009, the RO granted the Veteran service connection and assigned a disability rating of 30 percent effective the date the claim was received.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for acquired psychiatric disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 30 percent is assigned when a mental disorder causes occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran's treatment records indicate that the Veteran manifested psychiatric symptoms throughout the period on appeal including depression, difficulty sleeping, and anxiety.  The Veteran's global assessment of functioning (GAF) scores ranged from 30 to 60.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health. Scores range between zero and 100.  Higher scores correspond to better mental health. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  Scores ranging from 21 to 30 are considerably influenced by delusions or serious impairment.  Scores ranging from 31 to 40 are associated with some impairment in reality testing.  Scores from 41 to 50 are associated with some serious symptoms.  Scores ranging from 51 to 60 are associated with moderate symptoms.  Id.

The Veteran underwent an evaluation for a claim for SSA benefits in January 2006.  The Veteran reported that he manifested psychiatric symptoms including depression, flashbacks, and trouble sleeping.  The provider indicated that the Veteran got along with his wife, but that he did not get along with the rest of his family members.  The Veteran indicated that he had been arrested 20 times for domestic violence.  The provider observed that the Veteran manifested persecutory delusions, deficient memory, adequate judgement, and orientation in all three spheres.  The Veteran was assigned a GAF score of 45.

The Veteran underwent a SSA psychiatric review in February 2006.  It indicated that the Veteran's psychiatric disorder manifested in mild restriction of activities of daily living; mild difficulties in maintaining social functioning; and moderate difficulties in maintaining concentration persistence or pace.  

The Veteran underwent a SSA mental residual functional capacity assessment in February 2006.  The following skills were moderately limited: ability to understand and remember detailed instructions; ability to carry out detailed instructions; ability to maintain attention and concentration for extended periods; ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances; ability to work in coordination with or proximity to others without being distracted by them; the ability to complete a normal workday and workweek without interruptions; ability to accept instructions and respond appropriately to criticism from supervisors; and the ability to set realistic goals or make plans independently of others.

The Veteran's spouse wrote statements in February 2006, and later in May 2008, indicating that the Veteran manifested psychiatric symptoms including irritability, anger management, and violence.

The Veteran underwent a VA examination in March 2006.  The Veteran reported that he was married and unemployed.  The Veteran indicated that he had been married for 30 years, and that he had two children: a son and a daughter; and that the Veteran was estranged from his daughter after an incident involving domestic violence.  The examiner noted that the Veteran's treatment records indicated that the Veteran had a history of domestic violence and was estranged from his daughter.  The Veteran reported the following symptoms: depression; nightmares; irritable outbursts; hypervigilance; and exaggerated startle response.  The examiner observed that the Veteran was inconsistent in his responses to questions, and that the Veteran appeared to be exaggerating his symptoms.  The examiner observed the following symptoms: oriented in all three spheres; casually dressed; good hygiene; adequate grooming; motor behavior within normal limits; euthymic mood; clear and fluent speech; logical goal-directed thought processes free from delusions; poor to adequate judgment and insight; no suicidal ideation; and homicidal ideation with no intent to act.  The Veteran was assigned a GAF score of 55. 

The Veteran was admitted to a psychiatric ward from May 1, 2007 to May 8, 2007.  

The Veteran underwent a private psychiatric evaluation in November 2007.  The Veteran manifested psychiatric symptoms including: inability to focus and concentrate; anxiety; and extreme nightmares.  The provider noted grossly impaired memory with suspiciousness and paranoia as well as poor insight and judgment.  The Veteran was assigned a GAF score of 35.   

The Veteran underwent another VA examination in April 2008.  The Veteran reported since his most recent examination he had been arrested for incidents of domestic violence and disturbing the peace.  The Veteran reported that he lived with his wife, sister, brother-in-law, and four nieces/nephews.  The Veteran reported nightmares, irritability, poor concentration, foreshortened sense of future, restricted range of affect, and minimal interest in external activities.  The examiner observed the following symptoms: alert and fully oriented to person, place, and time; broad range of affect, mood, and agitation; despondence; and irritability.  The Veteran was assigned a GAF score of 53.  

The Veteran underwent another examination in November 2009.  The Veteran indicated that since his last evaluation he continued to live with his wife and 18 year old son, and that he worked 20 hours per week part time.  The Veteran indicated that he had trouble maintaining employment.  The Veteran reported the following symptoms: trouble sleeping; lack of interest and pleasure in activities; foreshortened sense of the future; significant problems with noise, irritability, and crowds; hypervigilant.  The examiner observed the following symptoms: casually dress; normal form and rate of his speech; blunted affected; depressed mood; intact judgement and insight; grossly intact cognition; absence of suicidal and homicidal ideation; and absence of hallucinations or delusions.  The Veteran was assigned a GAF score of 53.

The Veteran filed a TDIU claim in December 2009.  The Veteran claimed that his acquired psychiatric disorder along with his other disabilities prevented him from securing and maintaining substantially gainful employment.

The Veteran underwent another examination in August 2012.  The Veteran reported that he occasionally argues with his spouse, and that he has some problems with his son and his sisters.  The Veteran attends church and will interact with his fellow parishioners, but he stated that he had difficulty trusting other individuals.  The examiner noted the following psychological symptoms: recurrent and distressing recollections of events, images, thoughts, or perceptions; recurrent distressing dreams of an event; intense psychological distress at exposure to internal or external cues; efforts to avoid thoughts, feelings, or conversations associated with trauma; efforts to avoid activities, places, or people that arouse recollections of trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; difficulty understanding complex commands; impaired judgment; and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's acquired psychiatric disorder resulted in occupational and social impairment with deficiencies in most areas.  The Veteran was assigned a GAF score of 50.
The Veteran underwent another VA examination in July 2015.  The Veteran indicated that he got along with his wife but that they have arguments.  The Veteran indicated that he was no longer employed.  The examiner noted the following symptoms: recurrent distressing dreams; persistent avoidance of stimuli associated with traumatic events; negative cognitions and mood associated with traumatic events; marked alterations in arousal and reactivity associated with the traumatic events; anxiety; chronic sleep impairment; and difficulty in adapting to stressful circumstances including work or a work like setting.  The examiner opined that the Veteran's acquired psychiatric disorder manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.  

The Veteran underwent a private evaluation in February 2017.  The evaluator noted that the Veteran manifested: poor personal hygiene; an inability to perform serial sevens; poor abstraction, insight, and judgment; and impaired impulse control.  The Veteran was assigned a GAF score ranging from 30 to 35.  

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 70 percent throughout the entire period on appeal.  Throughout the period on appeal the Veteran manifested violent tendencies as a result of his acquired psychiatric disorder.  Additionally, the Veteran often manifested impaired or poor judgement.  An August 2012 VA examination indicates that the Veteran manifested occupational and social impairment with deficiencies in most areas.  The Veteran manifested GAF scores associated with at the very least moderate symptoms and often serious impairment.  Although not dispositive, GAF scores are probative evidence of the Veteran's psychological state.  As such, the Veteran manifested occupational and social impairment with deficiencies in most areas, and a disability rating of 70 percent is granted.

The weight of the evidence indicates that the Veteran is not entitled to a total disability rating at any point in time during the period on appeal.  In order to meet the criteria for a disability rating, the Veteran must demonstrate total occupational and social impairment.  Nevertheless, the Veteran has been able to maintain social relationships with his family including with his wife throughout the period on appeal.  Additionally, the Board notes that the Veteran also managed to maintain sporadic employment during the period on appeal.  The Board acknowledges that the Veteran's acquired psychiatric disorder caused a great deal of occupational and social impairment, but substantial occupational and social impairment is anticipated in his disability rating of 70 percent.  Therefore, total occupational and social impairment has not been established, and total disability rating is denied.

TDIU

The Veteran contends that he is entitled to TDIU prior to August 2012.  The Veteran meets the schedular criteria for TDIU, because the Veteran has been assigned a single disability rating that is at least 60 percent disabling.  38 C.F.R. § 4.16.  As discussed above, the Veteran's acquired psychiatric disorder causes occupational and social impairment with deficiencies in most areas.  The Board finds that this is sufficient to be considered preventing the Veteran from securing and maintaining substantially gainful employment.  The Board notes that the Veteran did manage to sporadically maintain some employment during the period on appeal.  Substantially gainful employment, however, is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  As such, the weight of the evidence indicates that the Veteran has not been able to secure and maintain substantially gainful employment throughout the period on appeal, and TDIU from November 7, 2005 is granted.











ORDER

A disability rating of 70 percent for an acquired psychiatric disorder from November 7, 2005 is granted; subject to the laws and regulations governing the payment of monetary benefits.

TDIU from November 7, 2005 is granted; subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


